Citation Nr: 0429288	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 18, 2000 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976 and from December 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran's claims file includes a photocopy of a favorable 
September 1999 Social Security Administration (SSA) decision 
regarding disability benefits.  It is apparent from this 
decision that it was based on medical evidence concerning the 
effect of certain physical disabilities on the veteran's 
ability to maintain employment.  To date, however, the RO has 
not contacted the SSA to request the evidentiary record upon 
which this decision was based.  Such development is necessary 
under 38 U.S.C.A. § 5103A(b) (West 2002) before the Board can 
reach a decision on this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify her of the 
type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  

2.  The RO should then contact the SSA 
and request the evidentiary record upon 
which the favorable September 1999 
decision was predicated.  All records 
obtained by the RO must be added to the 
claims file, and, if such records are not 
available, documentation to that effect 
must be added to the claims file.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to an 
effective date prior to September 18, 
2000 for the grant of TDIU must be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 


be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




